
	

113 HR 816 IH: Sequestration Flexibility Act of 2013
U.S. House of Representatives
2013-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 816
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2013
			Mr. Ribble (for
			 himself, Mr. Mulvaney,
			 Mr. Rice of South Carolina,
			 Mr. Petri, and
			 Mr. McKinley) introduced the following
			 bill; which was referred to the Committee
			 on the Budget
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit
		  Control Act of 1985 to allow intraagency transfers of funds to provide more
		  flexibility for the agency to comply with a presidential sequestration order
		  for fiscal year 2013 or 2014.
	
	
		1.Short titleThis Act may be cited as the
			 Sequestration Flexibility Act of
			 2013.
		2.Transfer
			 authoritySection 251A of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a) is
			 amended by adding at the end the following new paragraph:
			
				(12)Transfer
				authority for fiscal year 2013 and 2014 appropriationsThe head of any department or agency of the
				Government may transfer amounts within that department or agency for fiscal
				year 2013 or for fiscal year 2014 in order to lessen the effect of a
				presidential sequestration order for that fiscal year on any program, project,
				or activity within that department or agency, but no such transfer may cause
				any account to be at a higher level than it was before such
				sequestration.
				.
		3.Congressional
			 noticeNot later than 15 days
			 after any transfer under section 1, the head of any department or agency making
			 any such transfer shall submit to the committees of the House of
			 Representatives and the Senate with subject matter jurisdiction over such
			 department or agency a report setting forth a description of the transfer,
			 including the amount of the transfer and the accounts from and to which the
			 funds were transferred.
		
